Case 1:09-cv-10434-NMG Document 203 Filed 02/21/19 Page 1 of 38

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

SAM SMITH, )
)
Petitioner, )
Vv. ) CIVIL ACTION
) NO. 09-10434-NMG
DUANE MacEACHERN, )
)
Respondent. )
REPORT AND RECOMMENDATION ON PETITION FOR
WRIT OF HABEAS CORPUS PURSUANT TO 28 U.S.C. § 2254
February 21, 2019
DEIN, U.S.M.J.
Il. INTRODUCTION

The petitioner, Sam Smith (“Smith” or the “defendant” or the “petitioner”), was
convicted of first degree murder by a Suffolk County, Massachusetts jury on June 12, 2001 for
the shooting death of Steven Gaul. He was sentenced to life in prison without the possibility of
parole. Smith filed a motion for a new trial on June 24, 2004, which was denied on February 10,
2006. His conviction, and the denial of his motion for a new trial, were affirmed by the
Massachusetts Supreme Judicial Court (“SJC”) on January 11, 2008. Commonwealth v. Smith,
450 Mass. 395, 879 N.E.2d 87 (2008) (“Smith I”), On January 24, 2008, smith sought a
rehearing from the SJC, which was denied on April 4, 2008. Smith sought a writ of certiorari

from the United States Supreme Court, which was denied on October 6, 2008. Smith v.

Massachusetts, 555 U.S. 893, 129 S. Ct. 202, 172 L. Ed. 2d 161 (2008).
Opp, comidurctiocy, of Ul Fhe objeDonnr Hirrats [Docket Yes.
203 ,20F and ait), | end j detin:y 1 accyrted

 
